         Case 1:18-md-02859-PAC Document 166 Filed 10/22/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
INRE:                                                                            MDL No. 2859

ZIMMER M/L TAPER HIP PROSTHESIS OR M/L TAPER                                     18-MD-2859 (PAC)
HIP PROSTHESIS WITH KINECTIV TECHNOLOGY AND                                      18-MC-2859 (PAC)
VERSYSFEMORAL HEAD PRODUCTS LIABILITY
                                                                                 AMENDED SHORT
LITIGATION
                                                                                 FORM COMPLAINT
This Document Relates To:                                                        1-19-cv-04082
Bonnie Sullens v. Zimmer, Inc., Zimmer US, Inc., Zimmer Biomet
Holdings, Inc. f/k/a Zimmer Holdings, Inc.

--------------------------------------------------------------------------x



         1.       Plaintiff, Bonnie Sullens, states and brings this civil action in MDL No. 2859,

entitled In Re: Zimmer MIL Taper Hip Prosthesis or MIL Taper Hip Prosthesis with Kinectiv

Technology and Versys Femoral Head Products Liability Litigation, against Defendants Zimmer,

Inc., Zimmer US, Inc., and Zimmer Biomet Holdings, Inc.

         2.       Plaintiff(s) is filing this Short Form Complaint as permitted by this Court's Case

Management Order 9, dated February 7, 2019, and hereby incorporates the Master Long Form

Complaint filed in MDL No. 2859 by reference.

                             PARTIES, JURISDICTION AND VENUE

         3.       Plaintiff, Bonnie Sullens, is a resident and citizen of the State of Oregon and

claims damages as set forth below.

         4.      -P--1--amtiff s 8peHse _ __ _ _ _ __ _ _ _. is a resident and citizen of

tre-Sla ,     f _ _ _ _ ___ .           a□~-ages                 as set forth bel-ew. [Cross out Spousal

Claim if not applicable.]
        Case 1:18-md-02859-PAC Document 166 Filed 10/22/19 Page 2 of 7



        5.       Venue of this case is appropriate in the United States District Court, District of

Oregon. Plaintiff states that but for the Order permitting directly filing into the Southern District

of New York pursuant to Case Management Order 9, Plaintiff would have filed in the United

States District Court, District of Oregon. Therefore, Plaintiff respectfully requests that at the

time of transfer of this action back to the trial court for further proceedings that this case be

transferred to the above referenced District Court.

       6.        Plaintiff brings this action [check the applicable designation]:

             X          On behalf of himself/herself;

                        fa...a-£epresentative capacity as the _ _ _ of the _ _ _ havi-Rg--Bee&-

                        dul-y appojnted as the _ _ _ _ by 4                     rt of _ _ . A copy-

                        ofthe Letters-ef-Aem-mi-stHftteB-f'&r-a--wreagf=t;H-tleath claim is annexed
                                         0




                        :Rel.:ete-i.f'-5\:lch letters are requhoo for the commencemen! of such a claim

                        b y - + l l ~ f - o t h e r appropriate court of thejurisdioti:on of-

                        the decedent. {C1'orrS out if not applieahtc.}

                                   FACTUAL ALLEGATIONS

ALLEGATIONS AS TO RIGHT-SIDE IMPLANT/EXPLANT URGERY(IE ): [ ROSS OUT
IF NOT APPLICABLE/

       7.        Plaintiff was implanted with a Versys Femoral Head in his/her right hip on or

about February 23, 2015, at the St. Charles Health Systems, in Deschutes County, by Dr. Robert

Shannon, M.D.

       8.        Plaintiff was implanted with the following femoral stem during the February 23,

2015 implantation surgery:

             X           Zimmer M/L Taper

                         Zimmer M/L Taper with Kinectiv Technology


                                                   2
             Case 1:18-md-02859-PAC Document 166 Filed 10/22/19 Page 3 of 7



            . .,._9_____,Pl-ai,n-t:ifAiae--tl1e following right hip comp0-Bem:S-~lam.:ed on or about-

- - - - (date), at _ _ _ _ (medical center and address) by Dr.

                                       Versys femoral head

            ======---,Z-immer MIL Taper

            ======--_,z,,..ifHmer MIL +aper with Kinectiv Tee-l½a,o-1.egy

                  [C,,0ss 0'/it if net applicable.}

              0l+:.- --,PF-tlffiau1+11tttiff~ have the ri-g:ht ll'ip
            +<]                                                              COffiJ30Hents        at iss'..1~:aRteG-eH--0i=--abettt-

==-=--=--=----_-_.....,,,...attl-=--=--=--=--=--=--=--=--=--=--=--=--=--=--=---i-(-tt-ttme4teal center and address) by Dr.




            11.          Plaintiff has not yet scheduled a surgery for explantation of the right hip

components at issue. [Cross out if not applicable.}

ALLEGATIONS AS TO LEFT-SIDE IMPLANT/EXPLANT SURGERY: [CROSS OUT IF
NOT APPL.fi 'ABLEl

            12.         Plaintiff was implanted with a Versys Femoral Head in his/her left hip on or about

2/23/15 at the St. Charles Health System, 2500 NE Neff Rd., Bend, OR 97701 by Dr. Robert

Shannon.

            13.         Plaintiff was implanted with the following femoral stem during the 2/23/15

implantation surgery:

                   X                  Zimmer M/L Taper

                                      Zimmer M/L Taper with Kinectiv Technology

            14.           Plaintiff had the following left hip components explanted on or about 4/10/2017,

at St. Charles Health System, 2500 NE Neff Rd., Bend, OR 97701 by Dr. Robert Shannon:

                   X                  Versys femoral head


                                                                                3
        Case 1:18-md-02859-PAC Document 166 Filed 10/22/19 Page 4 of 7



                           Zimmer M/L Taper

                           Zimmer M/L Taper with Kinectiv Technology

       15.        l2lai-a+iff .¥:ill have the left hip c~eflts-a:t issue explanted on or abo-lft:
                             1




_ _ _ _,at _ _ _ _ __ _ (medical center and address) by Dr.

[Cross out if not applicable.]

       16.       Plaintiff has no½et--se-1:i:eett-lee a surgery for e x p l a ~ e - left hip componeftts.

at issue. [Cross out if not applicable.]

                                  ALLEGATIONS AS TO INJURIES

       17.        (a) Plaintiff claims damages as a result of(check all that are applicable):

             X                     INJURY TO HERSELF

                                   INJURY TO THE PERSON REPRESENTED

                                   WRONGFUL DEATH

                                   SURVIVORSHIP ACTION

          X                        ECONOMIC LOSS

                  (b) Ptaintif--fs spouse claims damages us a result of (cl1eck all that are

       awlioable): [Cross out if not applicable.]

                                   LOSS OF SERVICES

                                   LOSS OF CONSORTIUM

       18.        Plaintiff has suffered injuries as a result of implantation of the Devices at issue

manufactured by the Defendants as shall be fully set forth in Plaintiffs anticipated Amended

Complaint if chosen for bellwether consideration, as well as in Plaintiffs Fact Sheet and other

responsive documents provided to the Defendant and are incorporated by reference herein.

       19.        P:1-a-i-n.tiffhas suffered injuries as a result efthe-ex:plantation of the Devices at isslole



                                                       4
         Case 1:18-md-02859-PAC Document 166 Filed 10/22/19 Page 5 of 7




Getr1~esen for be-l~-wet+ieF-e0nsideration as we!J-M-i:H-P-1-affit-i.ffs 1·act Sheet--aHd-e-H3ei=

1=esJ?Jonsive documents provided t~eaa-t--and are inoorporated by reference herei11.-

[Cross mtt {fnol-flfJP/icable.}

        20.     Defendants, by their actions or inactions, proximately caused the injuries to

Plaintiff.

        21.    Due to the nature of the defect, Plaintiff could not have known that the injuries she

suffered were as a result of a defect in the Devices at issue at the time they were implanted or for

any period afterwards until the defect was actually discovered by Plaintiff.

        CASE-SPECIFIC ALLEGATIONS AND THEORIES OF RECOVERY

        22.    The following claims and allegations are asserted by Plaintiff(s) and are herein

adopted by reference from the Master Long Form Complaint (check all that are applicable):

                  X               COUNT I - NEGLIGENCE;

                                  COUNT II - NEGLIGENCE PER SE;

                   X              COUNT III - STRICT PRODUCTS LIABILITY - DEFECTIVE
                                  DESIGN;

                   X              COUNT IV - STRICT PRODUCTS LIABILITY -
                                  MANUFACTURING DEFECT;

                   X              COUNT V - STRICT PRODUCTS LIABILITY- FAILURE TO
                                  WARN;

                   X              COUNT VI - BREACH OF EXPRESS WARRANTY;

                                  COUNT VII- BREACH OF WARRANTY AS TO
                                  MERCHANTABILITY;

                   X              COUNT VIII - BREACH OF IMPLIED WARRANTIES;

                                  COUNT IX - VIOLATION OF CONSUMER PROTECTION
                                  LAWS


                                                 5
        Case 1:18-md-02859-PAC Document 166 Filed 10/22/19 Page 6 of 7




                  X                   COUNT X -NEGLIGENT MISREPRESENTATION

                              COUNT XI- FRAUDULENT CONCEALMENT

                              COUNT XII - UNJUST ENRICHMENT

                              COUNT XIII - LOSS OF CONSORTIUM

                              COUNT XIV - WRONGFUL DEATH

                              COUNT XV- SURVIVAL ACTION

       In addition to the above, Plaintiff(s) assert the following additional causes of action under

applicable state law:

                   X          PUNITIVES DAMAGES

                              OTHER:




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       1.      For compensatory damages requested and according to proof;

       2.      For all applicable statutory damages of the state whose laws will govern this

               action;

       3.      For an award of attorneys' fees and costs;

       4.      For prejudgment interest and costs of suit;

       5.      Exemplary damages;

       6.      For restitution and disgorgement of profits; and,


                                                 6
Case 1:18-md-02859-PAC Document 166 Filed 10/22/19 Page 7 of 7



7.     For such other and further relief as this Court may deem just and proper.




                                  JURY DEMAND

Plaintiff(s) hereby demand(s) a trial by jury as to all claims in this action.


                                               Respectfully submitted,




                                               elizabeth@karmelsavage.com




                                           7
